      5:20-cv-01268-RMG             Date Filed 10/05/20   Entry Number 38    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

George Wayne Reid,                                )       C.A. No. 5:20-cv-1268-RMG
                                                  )
                                  Petitioner,      )
                                                  )
                 v.                               )                  ORDER
                                                  )
                                                  )
W E Macklenburg, Warden at FCI Estill,            )
                                                  )
                                  Respondent.     )
                                                  )

       Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

recommending that Petitioner’s petition for a writ of habeas corpus be dismissed without

prejudice for failure to prosecute. (Dkt. No. 35). For the reasons set forth below, the Court

adopts the R & R in full.


       Petitioner George Wayne Reid, proceeding pro se and in forma pauperis, filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The Court’s April 8, 2020 Order

directed Petitioner as follows:


       You are ordered to always keep the Clerk of Court advised in writing (United
       States District Court, Post Office Box 2317, Florence, South Carolina 29503) if
       your address changes for any reason, so as to assure that orders or other matters
       that specify deadlines for you to meet will be received by you. If as a result of
       your failure to comply with this order, you fail to meet a deadline set by this
       court, your case may be dismissed for violating this order. Therefore, if you have
       a change of address before this case is ended, you must comply with this order by
       immediately advising the Clerk of Court in writing of such change of address and
       providing the court with the docket number of all pending cases you have filed
       with this court. Your failure to do so will not be excused by the court.

(Dkt. No. 8 at 2).
      5:20-cv-01268-RMG         Date Filed 10/05/20      Entry Number 38        Page 2 of 2




       On June 8, 2020, Respondent filed a Motion to Dismiss, or in the alternative, Motion for

Summary Judgment. (Dkt. No. 24). On June 9, 2020, this Court issued an Order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Petitioner of the dismissal

procedure and the possible consequences if he failed to adequately respond to the motion. (Dkt.

No. 25). After failing to file a timely response, the Court advised Petitioner that his Petition for

a writ of habeas corpus could be dismissed if he failed to file a Response to the pending Motion

on or before August 21, 2020. (Dkt. No. 27). This court notification sent to Petitioner’s last

known address, (Dkt. No. 27), was returned as undeliverable, (Dkt. No. 31). On August 12,

2020, the Clerk’s Office re-mailed Petitioner the July 21, 2020 order at a Maryland address,

along with a change-of-address form, but the Court has not received a response from Petitioner.

(Dkt. No. 33).

       Based on the foregoing, it appears the Petitioner no longer wishes to pursue this action.

Accordingly, the Court ADOPTS the R & R (Dkt. No. 35) as the Order of the Court and

ORDERS that this action be DISMISSED WITHOUT PREJUDICE for lack of prosecution

and for failure to comply with this Court’s orders, pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure.

       AND IT IS SO ORDERED.



                                                             s/ Richard Mark Gergel
                                                             United States District Court Judge




October 5, 2020
Charleston, South Carolina
